DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (JP 2015-95940) in view of (JP 2015-510389).
With respect to claims 1 and 10 – 18, Matsuda et al. teach a rotor of a claw pole machine (Fig.7), having a rotor winding, which is 5surrounded by pole fingers of claw poles (Fig.7, Items 15 and 25), for generating an excitation field, and having permanent magnets (Fig.7, Items 42 and 52), wherein two permanent magnets (Fig.7, Items 42 and 52), which are arranged offset in the circumferential direction and have a magnetization 
Nevertheless, (JP 2015-510389) teach a rotor of a claw pole machine (Fig.14c), having a rotor winding, which is 5surrounded by pole fingers of claw poles, for generating an excitation field, and having permanent magnets (Fig.15c, Items 22), wherein two permanent magnets, which are arranged offset in the circumferential direction and have a magnetization in the circumferential direction, are allocated to a pole finger (Fig.15c) and a magnetic flux guiding ioelement (Fig.15c, Items 1546) being arranged between the two permanent magnets (Fig.15c, Items 22). 
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the (JP 2015-510389) configuration with the Matsuda et al. design because it would concentrate the magnetic flux from the magnets towards the finger poles, in this manner improving the flux through the system and help prevent any flux leakage. 
 With respect to claim 2, Matsuda et al. teach wherein two permanent magnets, which are arranged offset in the circumferential direction and have a magnetization in the circumferential direction, are on at least one axial end face of the rotor allocated 15to each pole finger in the axial direction next to the pole finger (Fig.7); and (JP 2015-510389) teach a magnetic flux guiding element, in particular being non-permanent magnetic (Description of Fig.15c), being arranged between the two permanent magnets (Fig.15c).  

With respect to claim 4, (JP 2015-510389) teach wherein a further magnetic flux guiding element (Fig.15c, Item 1546) is arranged between each two permanent magnets (Fig.15c, Items 22) which are arranged in the axial direction next to the pole fingers and are allocated to adjacent pole fingers (Matsuda et al.; Fig.7).  
With respect to claims 5 and 6, the Examiner takes official notice that it is well known in the art to provide the permanent magnets arranged on an additional rotor ring which is connected in a rotationally fixed manner to the rotor, and wherein the additional rotor ring consists of a non-ferromagnetic material.  
With respect to claim 7, Matsuda et al. teach wherein the permanent magnets are axially 5neighboured in each case by a cavity (Fig.7, Item 15d) in a pole wheel disc (Fig.7, Item 11) which is the carrier of the pole fingers (Fig.7, Item 15f).  
With respect to claim 8, the Examiner considers that it would have been an obvious matter of design choice to the magnetic flux guiding elements consisting of iron or contain at least iron because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.


Conclusion
The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          September 30, 2021